DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikahisa (WO 2018173200 ).

With respect to claim  1, Chikahisa discloses an illumination system (see 22a), comprising: a first light source (see 21a), a second light source (21b), and a first diffusion element (comprised by 2c and 2d), wherein the first light source is configured to emit a first beam, the second light source (see 21b) is configured to emit a second beam, and the first beam and the second beam have different colors (see second to last para. under the second embodiment sections:  “For example, in the first or second embodiment, a red LD or a green LD may be used instead of the blue LD 2a.”), wherein the first diffusion element  is disposed on transmission paths of the first beam and the The diffusion plate 2c diffuses the blue laser light emitted from each blue LD 2a of the first laser light source group 21a. The diffusing plate 2d diffuses the blue laser light emitted from each blue LD 2a of the second laser light source group 21b. The diffusion angle of the diffusion plate 2d is larger than the diffusion angle of the diffusion plate 2c. Here, the diffusion angle is a divergence angle (divergence angle) of light transmitted through the diffusion plate when a linear ray is incident on the diffusion plate perpendicularly. When convergent light (or divergent light) is incident on the diffuser plate, the divergence angle of the emitted light from the diffuser plate depends on the convergent angle of the incident light (divergent angle in the case of divergent light) and the diffuser angle of the diffuser plate.”), and the first beam and the second beam pass through the first diffusion element once (see 2c), respectively, wherein the first beam passes through the first diffusion region, and the second beam passes through the second diffusion region (see fig.2, 2d).


 	With respect to claim 6, Chikahisa discloses the illumination system according to claim 1, wherein the first light source and the second light source are located on a same side of the first diffusion element (21a and 21b).

With respect to claim 7, Chikahisa discloses the illumination system according to claim 1, wherein a first light spot formed by the first beam on the first diffusion region and a second light spot formed by the second beam on the second diffusion region are located on opposite sides of a central axis of the first diffusion element, respectively (see the arrangement of fig.2).

With respect to claim 8, Chikahisa discloses the illumination system according to claim 1, further comprising: a second diffusion element disposed on the transmission paths of the first beam and the second beam from the first diffusion element (see 2h in fig.2).
With respect to claim 20,  Chikahisa discloses a projection device, comprising: the illumination system according to claim 1, the illumination system being configured to provide an illumination beam (see fig. 3); at least one light valve (607 in fig.4) disposed on a transmission path of the illumination beam to modulate the illumination beam into an image beam; and a projection lens (608 in fig.4) disposed on a transmission path of the image beam.




Claims 11, 14, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 105116675 A).


With respect to claim 11, Li discloses an illumination system, comprising: a first light source (11 in fig.1), a second light source (see 12 in fig.1), a first diffusion element (see 3 in fig.1), and a second diffusion element (see 6 in fig.6), wherein the first light source is configured to emit a first beam (see the beam of 11 in fig.6), the second light source is configured to emit a second beam (see the second beam of 12), and the first beam and the second beam have different colors (red and blue), respectively, wherein the first diffusion element (see fig.6, 3) is disposed on a transmission path of the first beam, wherein the second diffusion element (see fig.6, 6) is disposed on a transmission path of the second beam and on the transmission path of the first beam from the first diffusion element (see the second diffusion element and the position of the first diffusion element), and the first beam and the second beam pass through different positions on the second diffusion element, respectively (see the configuration of fig.6, 6).

With respect to claim 14, Li discloses the illumination system according to claim 11, wherein the first light source and the second light source are located on a same side of the first diffusion element (see the positions of 11 and 12).

With respect to claim 15, Li discloses the illumination system according to claim 11, wherein a first light spot formed by the first beam on the second diffusion element and a second light spot formed by the second beam on the second diffusion element are located on opposite sides of a central axis of the second diffusion element, respectively (see incident positions of the first and second light beams in fig.6).

With respect to claim 16, Li discloses the illumination system according to claim 11, further comprising: a third diffusion element (see 8 in fig.1) disposed on the transmission paths of the first beam and the second beam from the second diffusion element.

With respect to claim 21, Li discloses the projection device, comprising: the illumination system according to claim 11, the illumination system being configured to provide an illumination beam (see fig.6); at least one light valve disposed on a transmission path of the illumination beam to modulate the illumination beam into an image beam; and a projection lens disposed on a transmission path of the image beam (see third para. of example 3: “The embodiment of the projection device 3 is an ultra-short focus projector device, suitable for home or portable use, the lens 3 is an ultra-short focus projector lens, ultra-short focus projector lens can be still projected images of high quality at low throw ratio. after the light modulated by DMD reaches the lens 3, the lens in a group of optical lenses, comprising multiple convex lens, concave lens, aspheric lens, light is projected to the projection screen 4 is formed on projection image after many times of refraction and reflection.”).

Claim(s) 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (JP 2019061083 A)
With respect to claims 1- 5,  Akiyama discloses an illumination system, comprising: a first light source (Blue light source in fig.7 and 11), a second light source (see the green light source in figs.7 and 11), and a first diffusion element (see 50), wherein the first light source is configured to emit a first beam, the second light source is configured to emit a second beam, and the first beam and the second beam have different colors, wherein the first diffusion element is disposed on transmission paths of the first beam and the second beam (see the configuration of fig.8), the first diffusion element comprises a first diffusion region and a second diffusion region with different diffusion degrees, and the first beam and the second beam pass through the first diffusion element once (see the operation of fig.8), respectively, wherein the first beam passes through the first diffusion region, and the second beam passes through the second diffusion region (again see the operation of fig.8), wherein the shortest distance is between the first diffusion region and a central axis of the first diffusion element in a radial direction, a second shortest distance is between the second diffusion region and the central axis of the first diffusion element in the radial direction, and the first shortest distance is different from the second shortest distance (see the positional relationship between the inner diffuser of 506 and the position of 505 in fig.7 ), wherein the first diffusion region (506) is located between the second diffusion region (505) and the central axis (502) or the second diffusion region is located between the first diffusion region and the central axis, wherein the first diffusion region and the second diffusion region are ring-shaped (see the ring shape of fig.7), wherein the diffusion element is a rotating member and rotates around the central axis as a rotating shaft (see 50 in fig.9).

With respect to claim 10, Akiyama discloses the illumination system according to claim 1, further comprising: two focusing lenses (401 in fig.2 and see the collimating lenses of fig.2), one of the two focusing lenses being located on the transmission path of the first beam and disposed between the first light source and the first diffusion element (see the relevant collimating lens with light sources as illustrated in fig.2), the other of the two focusing lenses being located on the transmission path of the second beam and disposed between the second light source and the first diffusion element (see 401), wherein the first diffusion region  (see the operation of 401 in fig.2)or the second diffusion region of the first diffusion element is disposed at a focal position of the two focusing lenses, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Li (CN 105116675 A) in view of Egawa (United States Patent Application Publication 20140232992 A1).

With respect to claim  13, Li discloses the illumination system according to claim 11, wherein the second diffusion element (7) is a rotating member and rotate around central axes of the second diffusion element as a rotating shaft.
But Li does not disclose wherein the first diffusion device rotates.
Egawa discloses wherein the diffusion device rotations (see 50A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li with the teaching Egawa of so that wherein the first diffusion element and the second diffusion element (7) are rotating members and rotate around central axes of the first diffusion element and the second diffusion element as rotating shafts, respectively to enhance uniformity.


Allowable Subject Matter

Claims 9, 12, 17, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882